PER CURIAM.
Whereas, the judgment of this court was entered on September 29, 1964 (167 So.2d 640) affirming the order of the Civil Court of Record in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 17, 1965 and mandate dated April 28, 1965, now lodged in this court, 173 So.2d 687, quashed this court’s judgment of affirmance with instructions that the cause be returned to the trial court with directions to reinstate the complaint and proceed further in a manner not inconsistent with the said opinion and judgment of the Supreme Court of Florida;
Therefore, it is ordered that the mandate of this court issued in this cause on October 14, 1964 is withdrawn, the judgment of this court filed September 29, 1964 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the order of the Civil Court of Record appealed from in this cause is reversed with directions to reinstate the complaint and to proceed further in a manner not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.SA.).